United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1707
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                               Thomas Charles Mart

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: August 3, 2022
                              Filed: August 8, 2022
                                  [Unpublished]
                                  ____________

Before BENTON, SHEPHERD, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Thomas Charles Mart appeals the sentence the district court 1 imposed after he
pled guilty to drug and firearm offenses. Having jurisdiction under 28 U.S.C. §
1291, this court affirms.

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
       Counsel has moved to withdraw and filed a brief under Anders v. California,
386 U.S. 738 (1967), arguing that Mart’s sentence is unreasonable. The district court
did not abuse its discretion in sentencing Mart. The court properly considered the
factors set forth in 18 U.S.C. § 3553(a), and there is no indication that it overlooked
a relevant factor, gave significant weight to an improper or irrelevant factor, or
committed a clear error of judgment in weighing relevant factors. See United States
v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc). Further, the court
imposed the statutory minimum sentence. See United States v. Woods, 717 F.3d
654, 659 (8th Cir. 2013).

      This court has independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and finds no non-frivolous issues for appeal.

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                      ______________________________




                                         -2-